Whether the proof that the appellant did not attend the funeral of the deceased was admissible in evidence under the state of the record is doubtful. If the testimony was not admissible, it cannot be said that the use made of it in argument was not harmful. My associates have divergent views upon the subject mentioned. The legal questions involved are close to a degree that the accuracy of neither of the conclusions reached by my brethren is, in my opinion, susceptible of demonstration. Under the circumstances, I am in doubt as to what disposition should be made of the appeal, and feel constrained to resolve the doubt in favor of the accused. I therefore concur in the reversal of the judgment of conviction.
                       DISSENTING OPINION.